Scott, J.: This second petition for a rehearing can not he entertained. It has never been the practice in this court to permit the filing of a second petition of this character by the same party. Garrick et al. v. Chamberlain, 100 Ill. 476. It matters not that upon the denial of the first petition the court saw proper to modify the language of its opinion previously filed. It is the decision of the court, not so much the reasons which may have been assigned for that decision, that is the subject for reconsideration upon an application for the rehearing of a cause. If the decision originally made is adhered to on such reconsideration, although the reasons given for it may be modified, or the grounds of the decision changed, it will not be open to further review at the instance of the same party. - Petition dismissed. Dickey, J.: I think that sometimes-a second- petition for a rehearing, by the same party, may well be entertained. I do not object so much to the application of the rule in this particular case, as the modification of the opinion does not seem to be very material, though I think the petition ought to have been simply denied, not dismissed. Cases may arise where, upon an application for a rehearing,' although the original decision of the court be adhered to, the grounds of that decision may be-so essentially changed, that it"would be highly proper, even at the instance of the same party, to entertain a second petition for rehearing.